demonstrate the necessary elements of a claim for relief so that the
                defending party has adequate notice of the nature of the claim and relief
                sought"); see NRS 118A.510 (noting the requirements for a retaliatory
                eviction claim); NRCP 9(b) (requiring that claims for fraud must be stated
                with particularity); May v. Anderson, 121 Nev. 668, 672, 119 P.3d 1254,
                1257 (2005) (stating that an enforceable contract requires an offer and
                acceptance, meeting of the minds, and consideration);      PETA v. Bobby
                Berosini, Ltd.,    111 Nev. 615, 630-31, 895 P.2d 1269, 1279 (1995)
                (recognizing that to sustain an invasion of privacy, claim a plaintiff must
                actually expect solitude or seclusion, and that expectation must be
                objectively reasonable); Nelson v. City of Las Vegas, 99 Nev. 548, 555, 665
                P.2d 1141, 1145 (1983) (setting forth the required elements for an
                intentional infliction of emotional distress claim); Lied v. Clark Cnty., 94
                Nev. 275, 279, 579 P.2d 171, 173-74 (1978) (requiring that a property right
                must be shown to have been invaded to sustain a trespass action).
                            We further affirm the district court's grant of attorney fees
                and costs to respondent, including those attorney fees awarded on the
                basis that appellant failed to appear at multiple hearings on appellant's
                own motions.      Gunderson v. D.R. Horton, Inc., 130 Nev. Adv. Op. No. 9,
                319 P.3d 606, 615 (2014).
                            It is so ORDERED.



                                                  C‘l—ftraffe"m   ' j.
                                          Parraguirre


                                             J.




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1907A
                  cc:   Hon. Michelle Leavitt, District Judge
                        John Luckett
                        Olson, Cannon, Gormley, Angulo & Stoberski
                        Eighth District Court Clerk




SUPREME COURT
        OF                                           3
     NEVADA


(0) 1947A    ce